Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                              CONTINUATION EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/20/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Shunpei (JP2007- 227433) in combination with Horiuchi et al (‘414) Nakamura Norihiko (JP-2012-156383)
With respect to claim 1, Shunpei’433 teaches semiconductor light-emitting device”3”, comprising: a semiconductor light-emitting element”3” that emits ultraviolet light; a package substrate “2”mounting the semiconductor light-emitting element; a sealing resin”5” that seals the semiconductor light-emitting element”3”; and a coat film “4”further provided between a light output surface of the semiconductor light-emitting element”3” and the sealing resin”5”, wherein the refractive index of the coat film and the refractive index of the sealing resin”5” are smaller with difference of 0.05(see paragraph 0037) than the refractive index of a member constituting the light output surface of the semiconductor light-emitting element”3”, and the refractive index difference between the coat film and the sealing resin is 0.05 (par 0037) which is within the claimed limit not more than 0.15, wherein the semiconductor light-emitting element emits ultraviolet light at a wavelength of less than 450 nm which is within the claimed limit of not more than 300 nm(see para 003”. Note ultraviolet emission wavelength is less than 450 nm. Also note the purpose of the instant invention and applied reference is same of increasing the transmittance form the light emitting device by using coat or thin film”4” of silicon oxide alternately named as glass between light emitting device and resin (see overview in English translation) Please refer in its entirety of English translation provided by applicant. Shunpei does not explicitly teach the thickness of the coat film is not less than 0.5um and not more than 5.0 um. Shunpei ’433 inherently teaches the semiconductor light-emitting device, wherein the coat film has a thickness of not more than 25 .mu. m. Note inherency was used because the film itself is thin film which is well within the claimed limit of less than 25.mu.m. Moreover, choosing thickness of the coat film would have been obvious within the scope of one of ordinary skill in the art by monitoring transmission of ultraviolet light at what thickness of coat film light transmission efficacy is more. Moreover Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or  workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See under Routine optimization MPEP2144.05, II, A Shunpei explicitly does not teach the sealing resin “5” comprises a resin comprising a silicone resin as a main component. Horiuchi et al ‘414 teach the sealing resin “5” comprises a resin comprising a silicone resin as a main component (see fig.4, col.5, lines 63-65). It would have been obvious to one of ordinary skill in the art to modify the invention Shunpei by teaching of Horiuchi et al’414 busing sealing with silicone resin as main component for good transition of light. 
Shunpei does not teach newly amended limitation of semiconductor light emitting device, wherein coat film comprises a glass film comprising $i02 as a main component or comprises amorphous S102; wherein the coat film does not contain fluorescent materials; and wherein the light output surface is a surface of the semiconductor light-emitting element opposite to a side of the semiconductor light-emitting element mounted on the package substrate.  Nakamura Norihiko (JP-2012-156383) teaches coat film “8” of silicon oxide with no fluorescent material formed between LED”6” and resin”9” (see fig 4 and fig.5). It would have been obvious to one of ordinary skill in the art to modify the invention of Shupei’433 by the teaching of Nakamura (Jp-2012-156383) by coating fluorescent free silicon oxide because silicon oxide is corrosion resistant material to surrounding materials.
With respect to claim 4, Shunpei ‘433 do not teach the semiconductor light-emitting device, wherein a surface of the coat thin film”4” on the sealing resin”5” side is formed in a curved shape (see fig. 1 thin film 4 for curved shape).
With respect to claim 5, Shunpei ‘433 do not teach the semiconductor light-emitting device, wherein the transmittance of the ultraviolet light through the coat film is not less than 90%, and the transmittance of the ultraviolet light through the sealing resin is not less than 80%. However, Shunpei teach silicon oxide thin film “4” and resin film “5”, which are like materials used instant invention (see para 0018 in English translation of applied reference). Note Shunpei’433 teach incorporating metal in silicon oxide by sol-gel along with filler in effort to reduce the difference in refractive between thin film “4” and resin film “5” to increase the light transmission from ultraviolet light emitting device “3” (see para 0018 in English translation of applied reference by Shunpei). It would have been obvious to modify the composition of silicon oxide to vary the refractive index of glass to be close to refractive index of resin till maximum transmittance by emitted light emitting device through silicon oxide thin film and resin. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See under Routine optimization MPEP2144.05, II, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from 8am to 4.30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/SAVITRI MULPURI/Primary Examiner, Art Unit 2816